DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 3/16/2021 has overcome the 35 USC 112 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -4, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 6,317,332).
In regard to claim 1, Weber et al. discloses a power supply device 1, comprising: a housing 10, defining an accommodation space 13, and comprising: a housing positioning component (see illustrated drawing below), disposed in the accommodation space 9; and
a first opening (see illustrated drawing below)and a second opening (see illustrated drawing below);
a circuit board 4, disposed in the accommodation space 13, and comprising:
a circuit board positioning component (see illustrated drawing below); 

a power output port 12, configured on the circuit board and disposed corresponding to the second opening, and electrically connected to the power input port 11; and
a connecting assembly 5, configured to connect the housing positioning component and the circuit board positioning component, and configured to position the circuit board 4 in the accommodation space 13 of the housing 10.
The recitation that the device is a power supply device has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA1951).

In regard to claim 2, Weber et al. discloses the first opening is formed on a top surface of the housing 10, the second opening is formed on a side surface of the housing 10, and the top surface and the side surface are adjacent to each other.

In regard to claim 3, Weber et al. discloses the power input port 11 receives a power input element along a first direction, the power output port 12 receives an electronic device 3 along a second direction, and an angle between the first direction and the second direction is about 45 degrees to 135 degrees.

In regard to claim 4, Weber et al. discloses the power output port 11 extends through the first opening, and protrudes from an outer surface of the housing 10.


[AltContent: textbox (2nd opening)][AltContent: connector][AltContent: textbox (housing positioning component)][AltContent: connector][AltContent: textbox (1st opening)][AltContent: connector]
    PNG
    media_image1.png
    679
    574
    media_image1.png
    Greyscale




[AltContent: textbox (circuit board positioning component )][AltContent: connector]
    PNG
    media_image2.png
    681
    590
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9,10,12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al.
In regard to claim 5, Weber et al. discloses the housing 10 further comprises: a cap 2, removably disposed at a side portion of the housing 10.
However, Weber et al. does not disclose the cap 2 removably disposed at a bottom portion of the housing 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Weber et al. by having the cap 2 at a bottom portion of the housing 10 since applicants have presented no explanation that this particular location of the cap is significant or is anything more than one of numerous locations a person of ordinary skill in the art would find obvious for the purpose of covering the housing. A shifting in location is generally recognizing as being within the level of ordinary skill in the art when the operation of the device would not thereby be modified. In re Japikse, 86 USPQ 70 (CCPA 1950).


Official Notice is taken that both the concept and the advantages of providing an electrical device which include a power storage such as a battery on a PCB are well known and expected in the art.

In regard to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Weber et al. by having the circuit board (PCB) 4 is disposed between the top surface of the housing 10 and the power storage element since applicants have presented no explanation that this particular location of the PCB is significant or is anything more than one of numerous locations a person of ordinary skill in the art would find obvious for the purpose of housing a component. A shifting in location is generally recognizing as being within the level of ordinary skill in the art when the operation of the device would not thereby be modified. In re Japikse, 86 USPQ 70 (CCPA 1950).

In regard to claims 12-16, Weber et al. does not disclose a buffer element disposed in the accommodation space, and disposed between the power storage element and the circuit board.
Official Notice is taken that both the concept and the advantages of providing an electrical device which include a buffer element for noise suppressing and anti-vibration on a PCB are well known and expected in the art (ref. #70, fig. 11 of US 2011/0059661 Al; ref. #118, fig. 15 of US 2005/0148237 Al; ref. #54’, fig. 1 of US 7,248,468; ref. #100, fig. 2 of US 2007/0207672 Al; ref. #20, fig. 9 of US 8,282,412).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Weber et al. by having 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Weber et al. by having the buffer element with different type of configurations since applicants have presented no explanation that these particular configurations of the buffer element are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a buffer area between two members. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Weber et al. by constructing the buffer element of ethylene-vinyl acetate copolymer material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. in view of Hand (US 2011 /0051413 Al) and Turnbull et al. (US 7,817,020).
In regard to claims 6 and 7, Weber et al. does not disclose the circuit board 4 comprises: a light emitting element and a light-emitting-element shield disposed on the circuit board 4, 
Hand discloses an electrical device (Fig. 1) which include a light emitting element 10 and a light-emitting-element shield 20 disposed on the circuit board, wherein the shield 20 prevent light from reaching areas not desired to be illuminated.
Turnbull et al. discloses an electrical device which include a light emitting element 304 and a light-emitting-element shield 306 disposed on the circuit board 310.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Weber et al. by constructing a light emitting element and a light-emitting-element shield on the circuit board as disclosed by Hand and Turnbull et al. in order to emit light of an intended color without using any color filters as traditional lighting methods need. Further, LEDs can be very small and are easily attached to printed circuit boards. The shield prevent light from reaching areas not desired to be illuminated. This is more efficient and can lower initial costs.

In regard to claim 8, Weber as modified by Hand and Turnbull et al. is silent about the material of the material of the light-emitting-element shield.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Weber as modified by Hand and Turnbull et al. by constructing the light-emitting-element shield of ethylene-vinyl acetate copolymer material which is highly resistant to degradation since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. in view of Uemura et al. (US 2010/0142163 A1).
In regard to claims 17-19, Weber et al. discloses the circuit board positioning component comprises at least one through hole.
However, Weber et al. does not disclose the connecting assembly comprises at least one screw, the housing positioning component comprises at least one screw hole corresponding to the at least one through hole, and the at least one screw extends through the at least one through hole and is connected to the at least one screw hole.
Uemura et al. discloses the connecting assembly comprises at least one screw 400, the circuit board positioning component comprises at least one through hole 130, the housing positioning component comprises at least one screw hole (see illustrated drawing below) corresponding to the at least one through hole 130, and the at least one screw400 extends through the at least one through hole 130 and is connected to the at least one screw hole, wherein the connecting assembly comprises two screws, the circuit board positioning component comprises two through holes, the housing positioning component comprises two screw holes corresponding to the two through holes, and the two screws respectively extend through the two through holes and are connected to the two screw holes and wherein the two through holes are respectively disposed on two sides of the power output port in the front panel 350 (see fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Weber et al. by constructing the fastening mechanism as disclosed by Uemura et al. in order to prevent or
suppress abnormal noise upon the lateral displacement between the circuit board and the surface of the housing due to temperature change (para. [0027]).






[AltContent: textbox (screw hole)][AltContent: connector]
    PNG
    media_image3.png
    455
    544
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Weber does NOT disclose limitations of "...a power input port, configured on the circuit board and disposed corresponding to the first opening..." and "...a power output port, configured on the circuit board and disposed corresponding to the second opening..." of the amended Claim 1.
via contact elements 21 and disposed corresponding to the first opening and a power output port 12, configured on the circuit board 4 via contact elements 22 and disposed corresponding to the second opening”. Second, applicant has not recited that the housing of the power input port and the housing of the power input port are directly mounted on the circuit board.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
6/10/2021

/THO D TA/Primary Examiner, Art Unit 2831